DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 14-17) in the reply filed on 06/28/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, line 8, applicant recites “and/or” is unclear, thus making the metes and bounds of the claim indefinite because is not clear whether applicant is claiming “the at least two of the recesses are connected to one another by the cover film and a defined number of connection points” or “the at least two of the recesses are connected or a defined number of connection points” with the broadest reasonable interpretation. 
As to claim 16, line 2, the phrases in each claim and each instances, “...substantially...” which is a relative term which render the claims indefinite. The term "substantially" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 17, line 3, applicant recites “and/or” is unclear, thus making the metes and bounds of the claim indefinite because is not clear whether applicant is claiming “the recesses are provided such that they are separable from one another by punching and perforation” or “the recesses are provided such that they are separable from one another by punching or perforation”.  For the purpose of examination, examiner presumes applicant is claiming ““the recesses are provided such that they are separable from one another by punching or perforation” with the broadest reasonable interpretation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milante (2014/0326634).
As to claim 14, Milante discloses an individual blister pack (Figure 1) for medication administration, having a carrier (10), the carrier (10) having a plurality of recesses (12, 14) arranged in a matrix-like manner (Figure 1, four by seven matrix), and a cover film (Figure 6 and Figure 8 teaches sealing cover 52) for closing the recesses (Figure 6 and Figures 8A-8C ), wherein at least two of the recesses are provided substantially independently of one another (all the recesses are independent to one another) and are only connected to one another by a defined number of connection points (as shown in Figure 2, it is clear that each recesses are connect to each other via four connecting point in the vertical columns and six connecting point in the horizontal row).
As to  claim 15, Milante further discloses wherein the recesses (12 and 14) are arranged in form of  4 x n or 7 x n matrix, where n is a positive integer (first one is 7 and second one is 4 respectively as shown in Figure 2).
As to claim 16, Milante further discloses wherein two rows of the matrix are provided substantially independently of one another (Figure 2).
As to claim 17, Milante further discloses the recesses (12, 14) are provided such that they are separable from one another by perforations.
Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (2003/0102247).
As to claim 14, Inoue et al discloses an individual blister pack (11) for medication administration, having a carrier (Figure 3), the carrier (Figure 3) having a plurality of 
 As to  claim 15, Inoue et al further discloses wherein the recesses (12) are arranged in form of  4 x n or 7 x n matrix, where n is a positive integer (first one is 7 and second one is 4 respectively as shown in Figure 3).
As to claim 16, Inoue et al further discloses wherein two rows of the matrix are provided substantially independently of one another (Figure 3).
As to claim 17, Inoue et al further discloses the recesses (12, 14) are provided such that they are separable from one another by punching (via the cutting machine 27).
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.